UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/10 The following N-CSR relates only to the series of the Registrant listed below, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Equity Income Fund ANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Equity Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Equity Income Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Fed, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by James Harries, Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Global Equity Income Funds Class A shares produced a total return of 13.86%, Class C shares returned 13.24% and Class I shares returned 14.39%. 1 In comparison, the funds benchmark, the FTSE World Index (the Index), produced a total return of 13.91% for the same period. 2 Despite bouts of market volatility, a recovering global economy propelled international stocks to double-digit gains over the reporting period.The fund produced returns relatively in line with its benchmark, primarily due to the success of our investment strategies in the consumer goods, financials and technology sectors. The Funds Investment Approach The fund seeks total return, consisting of capital appreciation and income.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities, seeking to focus on dividend-paying stocks of companies located in emerging as well as developed capital markets, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund may invest in the securities of companies of any market capitalization, and it may invest up to 30% of its assets in emerging markets. We combine top-down analysis of current economic trends and investment themes with bottom-up stock selection based on fundamental research. Within markets and sectors deemed to be relatively attractive, we seek attractively priced stocks of companies that we believe to have sustainable competitive advantages. Heightened Volatility in a Slow-Growth Economy Robust economic growth in the emerging markets supported global manufacturing activity into the first quarter of 2010, fueling improved confidence among businesses, consumers and investors worldwide. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) However, investor sentiment deteriorated in the spring and summer of 2010 due to a sovereign debt crisis in Europe. In addition, investors worried that efforts to forestall inflationary pressures in China might dampen a key engine of global economic growth. An appreciating currency hurt exports in Japan, and high unemployment levels weighed on the United States. Fortunately, the effects of these concerns proved temporary, as strong corporate earnings, signs of gradual economic improvement in many developed markets and additional stimulative programs from certain central banks sparked a market rally later in the reporting period that erased previous losses. Security Selections Boosted Funds Results The funds relative performance was especially strong in the consumer goods sector, where a number of companies had been punished severely in the previous downturn and rebounded strongly during the recovery. For example, tobacco companies Reynolds American and Philip Morris International bounced back from what we believed to be oversold levels as investors responded positively to their high dividend yields in a low interest-rate environment. The fund also achieved above-average returns in the financials sector, where underweighted exposure to large western banks helped it avoid their relative weakness. Key to our All Change investment theme is the idea that, in the wake of the recession and financial crisis, elevated levels of consumption can no longer be supported by low-cost debt.We believe that, as the world de-leverages, banks and other financial institutions must look elsewhere for earnings. In addition to avoiding many of the industrys laggards, the fund scored some successes among banks that have been relatively insulated from recent financial crises, including Norways DnB NOR, DBS Group Holdings in Singapore and U.K.-based Standard Chartered.Also in the financials sector, property-related stocks The Link REIT in Hong Kong and Mapletree Logistics Trust in Singapore gained value along with real estate prices in some Asian cities. Results from the technology sector were bolstered by Taiwanese smartphone manufacturer HTC, which prospered when its handsets using the Android operating system gained popularity worldwide. Disappointments during the reporting period were concentrated in the consumer services sector, where the fund did not participate in the 4 rebounds of several media, retail and travel-and-leisure companies that we continue to believe have poor long-term prospects. Likewise, underweighted exposure to the industrials sector dampened the funds relative performance. In the utilities sector, Brazilian power producers Transmissora Alianca de Energia Eletrica and Cia de Saneamento de Minas Gerais-COPASA lagged market averages after posting robust gains last year. Finding Opportunities in Unsettled Markets We expect the subpar global economic recovery to persist, with generally sluggish growth in developed markets and more robust expansion in emerging markets. Although the fund ended the reporting period with an emphasis on Asian emerging markets, we are aware that they already have posted robust gains, potentially making them vulnerable to a market correction. Consequently, we have begun to reduce the funds overweighted exposure to Asia in favor of developed markets where income-oriented stocks are more attractively valued. More generally, in our analysis, persistently low interest rates in many markets are likely to support demand for dividend-paying stocks. November 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The FTSE World Index is an unmanaged, free-floating, market- capitalization weighted index that is designed to measure the performance of 90% of the worlds investable stocks issued by large and midcap companies in developed and advanced emerging markets. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Global Equity Income Fund Class A shares, Class C shares and Class I shares and the FTSE World Index  Source: Bloomberg L.P. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Global Equity Income Fund on 10/18/07 (inception date) to a $10,000 investment made in the FTSE World Index (the Index) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 10/31/07 is used as the beginning value on 10/18/07. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged, free-float market capitalization-weighted index that is designed to measure the performance of 90% of the worlds investable stocks issued by large and mid-cap companies in developed and advanced emerging markets. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 10/18/07 % 5.97 % without sales charge 10/18/07 % 4.12 % Class C shares with applicable redemption charge  10/18/07 % 4.81 % without redemption 10/18/07 % 4.81 % Class I shares 10/18/07 % 3.78 % FTSE World Index  10/31/07 % 7.54 % Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. For comparative purposes, the value of the Index as of 10/31/07 is used as the beginning value on 10/18/07. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Equity Income Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.91 $ 11.85 $ 6.60 Ending value (after expenses) $ 1,092.90 $ 1,089.70 $ 1,095.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.63 $ 11.42 $ 6.36 Ending value (after expenses) $ 1,017.64 $ 1,013.86 $ 1,018.90  Expenses are equal to the fund's annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks92.3% Shares Value ($) Australia2.4% AMP 22,782 119,168 QBE Insurance Group 11,299 190,147 Brazil3.4% Cia de Saneamento de Minas GeraisCopasa 11,600 178,063 Tele Norte Leste Participacoes, ADR 10,597 162,558 Transmissora Alianca de Energia Eletrica 5,499 108,036 Finland1.0% Nokia 11,832 France3.0% Suez Environnement 7,413 144,909 Total 4,483 243,620 Germany10.1% Bayer 5,033 375,606 Deutsche Post 18,640 347,640 Deutsche Telekom 27,139 393,209 Muenchener Rueckversicherungs 1,289 201,560 Hong Kong4.4% Hopewell Highway Infrastructure 241,650 180,507 HSBC Holdings 12,000 124,702 Link REIT 87,500 269,795 Netherlands5.1% Reed Elsevier 11,859 154,524 Royal Dutch Shell, Cl. A 8,027 255,840 Unilever 8,685 257,532 Norway3.6% DnB NOR 19,794 271,734 Statoil 9,095 198,622 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Poland1.9% Telekomunikacja Polska 39,436 Singapore6.1% DBS Group Holdings 23,500 252,376 Mapletree Logistics Trust 240,030 166,906 Parkway Life Real Estate Investment Trust 97,000 125,157 Singapore Technologies Engineering 97,000 248,065 South Africa4.1% Gold Fields 15,237 238,441 MTN Group 16,247 292,237 Switzerland6.7% Novartis 3,408 197,578 Roche Holding 2,246 329,807 Zurich Financial Services 1,453 355,701 Taiwan3.0% HTC 6,069 136,952 Taiwan Semiconductor Manufacturing 127,421 261,321 Thailand1.9% Advanced Info Service 83,000 United Kingdom12.2% Aberdeen Asset Management 30,895 88,020 BAE Systems 29,167 161,099 10 Common Stocks (continued) Shares Value ($) United Kingdom (continued) BP 23,902 163,080 Cable & Wireless Communications 49,979 42,805 Cable & Wireless Worldwide 49,772 55,986 GlaxoSmithKline 12,877 251,936 ICAP 16,718 122,208 Scottish & Southern Energy 7,565 139,765 Vodafone Group 159,004 432,746 Willis Group Holdings 4,142 131,716 United States23.4% Annaly Capital Management 14,115 a 249,977 AT&T 8,921 254,249 Clorox 2,382 158,522 Coca-Cola 2,527 154,956 ConocoPhillips 3,224 191,506 Eli Lilly & Co. 5,429 191,101 Merck & Co. 6,937 251,674 PDL BioPharma 17,300 90,479 Pfizer 14,636 254,666 Philip Morris International 4,824 282,204 Procter & Gamble 2,506 159,306 Reynolds American 8,718 565,798 Transocean 3,990 b 252,806 Total Common Stocks (cost $10,955,035) The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes3.2% Rate (%) Date Amount ($) Value ($) Germany1.3% Fresenius Finance Jersey, Sr. Unscd. Bonds, Ser. FME EUR 5.63 8/14/11 100,000 c United Kingdom1.9% Standard Chartered, Jr. Sub. Notes 8.13 11/27/13 230,000 Total Bonds and Notes (cost $354,219) Other Investment6.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $890,000) 890,000 d Total Investments (cost $12,199,254) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts REITReal Estate Investment Trust a Investment in real estate investment trust. b Non-income producing security. c Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 23.6 Money Market Investment 6.8 Telecommunications 16.3 Materials 4.7 Consumer Goods 12.1 Utilities 4.4 Health Care 12.0 Technology 4.0 Oil & Gas 10.0 Consumer Services 1.2 Industrial 7.2  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 11,309,254 12,476,136 Affiliated issuers 890,000 890,000 Cash 188,985 Cash denominated in foreign currencies 89,112 93,153 Receivable for shares of Beneficial Interest subscribed 80,951 Dividends and interest receivable 40,249 Unrealized appreciation on forward foreign currency exchange contractsNote 4 1,506 Prepaid expenses 16,064 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 9,615 Payable for investment securities purchased 546,239 Unrealized depreciation on forward foreign currency exchange contractsNote 4 103,117 Payable for shares of Beneficial Interest redeemed 13,009 Accrued expenses 50,504 Net Assets ($) Composition of Net Assets ($): Paid-in capital 13,487,154 Accumulated undistributed investment incomenet 254,762 Accumulated net realized gain (loss) on investments (1,743,995 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,066,639 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 5,406,284 1,564,347 6,093,929 Shares Outstanding 542,185 156,199 625,954 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends (net of $28,707 foreign taxes withheld at source): Unaffiliated issuers 466,310 Affiliated issuers 434 Total Income Expenses: Management feeNote 3(a) 79,993 Custodian feesNote 3(c) 60,096 Auditing fees 48,980 Registration fees 41,162 Shareholder servicing costsNote 3(c) 20,209 Prospectus and shareholders' reports 7,150 Distribution feesNote 3(b) 5,916 Legal fees 3,071 Trustees' fees and expensesNote 3(d) 1,527 Loan commitment feesNote 2 59 Miscellaneous 18,176 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (150,888 ) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (22,671 ) Net realized gain (loss) on forward foreign currency exchange contracts 51,343 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 908,989 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (103,742 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 a Operations ($): Investment incomenet 331,293 242,169 Net realized gain (loss) on investments 28,672 (1,090,469 ) Net unrealized appreciation (depreciation) on investments 805,247 2,201,924 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (115,533 ) (109,249 ) Class C Shares (13,752 ) (21,762 ) Class I Shares (124,838 ) (23,917 ) Class T Shares  (8,128 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 1,977,236 1,065,848 Class C Shares 1,058,704 155,815 Class I Shares 6,539,111 1,987,426 Dividends reinvested: Class A Shares 54,173 43,871 Class C Shares 4,451 6,886 Class I Shares 51,783 264 Class T Shares  64 Cost of shares redeemed: Class A Shares (791,830 ) (602,720 ) Class C Shares (311,486 ) (441,941 ) Class I Shares (2,804,273 ) (591,401 ) Class T Shares  (184,234 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 6,375,602 3,745,156 End of Period Undistributed investment incomenet 254,762 59,434 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 208,141 149,182 Shares issued for dividends reinvested 5,841 5,939 Shares redeemed (86,011 ) (84,445 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 113,469 21,334 Shares issued for dividends reinvested 477 929 Shares redeemed (34,079 ) (61,077 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 716,960 275,451 Shares issued for dividends reinvested 5,860 31 Shares redeemed (317,513 ) (78,918 ) Net Increase (Decrease) in Shares Outstanding Class T b Shares issued for dividends reinvested  9 Shares redeemed  (27,375 ) Net Increase (Decrease) in Shares Outstanding  ) a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 27,375 Class T shares representing $184,234 were converted to 26,935 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund's financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 9.03 7.35 13.14 12.50 Investment Operations: Investment incomenet b .31 .36 .44 .02 Net realized and unrealized gain (loss) on investments .92 1.60 (5.90 ) .62 Total from Investment Operations 1.23 1.96 (5.46 ) .64 Distributions: Dividends from investment incomenet (.29 ) (.28 ) (.33 )  Net asset value, end of period 9.97 9.03 7.35 13.14 Total Return (%) c 13.86 27.73 (42.41 ) 5.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.13 4.03 5.84 26.08 e Ratio of net expenses to average net assets 1.50 1.49 1.44 1.50 e Ratio of net investment income to average net assets 3.36 5.05 3.88 3.62 e Portfolio Turnover Rate 56.17 70.29 99.04 3.45 d Net Assets, end of period ($ x 1,000) 5,406 3,738 2,523 2,211 a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 9.01 7.33 13.13 12.50 Investment Operations: Investment incomenet b .21 .32 .36 .01 Net realized and unrealized gain (loss) on investments .97 1.58 (5.89 ) .62 Total from Investment Operations 1.18 1.90 (5.53 ) .63 Distributions: Dividends from investment incomenet (.17 ) (.22 ) (.27 )  Net asset value, end of period 10.02 9.01 7.33 13.13 Total Return (%) c 13.24 26.53 (42.76 ) 4.96 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.92 4.81 7.06 26.83 e Ratio of net expenses to average net assets 2.25 2.25 2.18 2.25 e Ratio of net investment income to average net assets 2.31 4.44 3.35 2.86 e Portfolio Turnover Rate 56.17 70.29 99.04 3.45 d Net Assets, end of period ($ x 1,000) 1,564 688 844 315 a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 18 Year Ended October 31, Class I Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 8.83 7.34 13.14 12.50 Investment Operations: Investment incomenet b .35 .34 .45 .02 Net realized and unrealized gain (loss) on investments .89 1.61 (5.90 ) .62 Total from Investment Operations 1.24 1.95 (5.45 ) .64 Distributions: Dividends from investment incomenet (.33 ) (.46 ) (.35 )  Net asset value, end of period 9.74 8.83 7.34 13.14 Total Return (%) 14.39 28.21 (42.27 ) 5.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.82 3.78 5.32 25.84 d Ratio of net expenses to average net assets 1.25 1.24 1.21 1.25 d Ratio of net investment income to average net assets 3.85 4.99 3.90 3.86 d Portfolio Turnover Rate 56.17 70.29 99.04 3.45 c Net Assets, end of period ($ x 1,000) 6,094 1,949 177 315 a From October 18, 2007 (commencement of operations) to October 31, 2007. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Global Equity Income Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The funds investment objective is to seek total return (consisting of capital appreciation and income).The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Newton Capital Management Limited (Newton), an affiliate of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus is the distributor of the funds shares. The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: ClassA, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 191,614 Class A and 24,000 Class C shares of the fund. 20 The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds   421,226  Equity Securities  Domestic  3,057,244   Equity Securities  Foreign  8,997,666   Mutual Funds 890,000  Other Financial Instruments : Forward Foreign Currency Exchange Contracts   1,506  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (103,117 )  )  See Statement of Investments for country and industry classification. Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the fund's financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 24 Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund  6,988,000 6,098,000 890,000 6.8 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on tax basis were as follows: undistributed ordinary income $257,538, accumulated capital losses $1,410,509 and unrealized appreciation $730,377. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, $550,003 of the carryover expires in fiscal 2016, $798,586 expires in fiscal 2017 and $61,920 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $254,123 and $163,056, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies and amortization of premiums, the fund increased accumulated undistributed investment income-net by $118,158 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. 26 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus and the Trust, the Trust has agreed to pay Dreyfus a management fee computed at the annual rate of .85% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until March 1, 2011, to waive receipt of its fees and/or assume certain expenses of the fund so that the funds annual operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest fees, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the value of the funds average daily net assets.The expense reimbursement, pursuant to the undertaking, amounted to $150,888 during the period ended October 31, 2010. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Newton, Dreyfus pays Newton an annual fee of .41% of the value of the funds average daily net assets, payable monthly. During the period ended October 31, 2010, the Distributor retained $622 from commissions earned on sales of the funds Class A shares. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets. During the period ended October 31, 2010, Class C shares were charged $5,916, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A and Class C shares were charged $9,819 and $1,972, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of majority of those Trustees who are not interested persons of theTrust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $1,806 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash 28 balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $378 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $60,096 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $6,114 for services performed by the Chief Compliance Officer. The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $8,922, Rule 12b-1 distribution plan fees $891, shareholder services plan fees $1,370, custodian fees $7,212, chief compliance officer fees $2,248 and transfer agency per account fees $169, which are offset against an expense reimbursement currently in effect in the amount of $11,197. (d) Prior to January 1, 2010, each Trustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) Open-End Funds will pay each Board member who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. Amounts required to be paid by the Trust directly to the non-interested Board members, that would be applied to offset a portion of the management fee payable by certain other series of the Trust to Dreyfus, are in fact paid directly by Dreyfus to the non-interested Board members. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended October 31, 2010, amounted to $10,419,288 and $5,069,221, respectively. 30 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following summarizes the average market value and percentage of average net assets of derivatives outstanding for the period ended October 31, 2010: Average Market Value ($) Average Net Assets (%) Forward contracts 1,118,563 11.89 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 11/2/2010 53,036 84,321 84,982 661 Euro, Expiring 11/1/2010 62,125 86,026 86,466 440 Hong Kong Dollar, Expiring 11/2/2010 64,798 8,358 8,360 2 Norwegian Krone, Expiring 11/2/2010 110,626 18,633 18,889 256 Singapore Dollar, Expiring 11/3/2010 13,961 10,754 10,786 32 South African Rand, Expiring 11/4/2010 343,996 49,106 49,107 1 Swiss Franc, Expiring 11/2/2010 23,283 23,546 23,660 114 Thai Baht, Expiring 11/3/2010 508,216 17,060 16,952 (108 ) Sales: Proceeds ($) Australian Dollar, Expiring 1/14/2011 230,000 190,440 223,141 (32,701 ) Brazilian Real, Expiring 12/15/2010 681,000 347,893 396,835 (48,942 ) British Pound, Expiring 2/15/2011 196,000 311,208 313,755 (2,547 ) Euro, Expiring 2/15/2011 264,000 348,042 366,861 (18,819 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At October 31, 2010, the cost of investments for federal income tax purposes was $12,638,525; accordingly, accumulated net unrealized appreciation on investments was $727,611, consisting of $1,302,607 gross unrealized appreciation and $574,996 gross unrealized depreciation. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders The Dreyfus/Laurel Funds Trust We have audited the accompanying statement of assets and liabilities of Dreyfus Global Equity Income Fund, a series of The Dreyfus/Laurel Funds Trust (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the years in the two-year period then ended and financial highlights for each of the years in the two-year period then ended and for the period from October 18, 2007 (commencement of operations) to October 31, 2007. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Equity Income Fund as of October 31, 2010, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the two-year period then ended and for the period from October 18, 2007 (commencement of operations) to October 31, 2007, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 The Fund 33 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund elects to provide each shareholder with their portion of the fund's income sourced from foreign countries and taxes paid from foreign countries. The fund designates the maximum amount allowable but not less than $390,094 as income sourced from foreign countries for the fiscal year ended October 31, 2010 in accordance with Section 853(c) (2) of the Internal Revenue Code and also the fund designates the maximum amount allowable but not less than $25,211 as taxes paid from foreign countries for the fiscal year ended October 31, 2010 in accordance with Section 853(a) of the Internal Revenue Code.Also the fund designates the maximum amount allowable, but not less than $254,123 as ordinary income dividends paid during the fiscal year ended October 31, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Where required by federal tax rules, shareholders will receive notification of their proportionate share of foreign sourced income and foreign taxes paid for the 2010 calendar year with Form 1099-DIV which will be mailed by early 2011. 34 The Fund 35 36 The Fund 37 38 The Fund 39 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus International Bond Fund ANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 23 Statement of Financial Futures 23 Statement of Options Written 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 31 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 55 Important Tax Information 56 Board Members Information 58 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus International Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus International Bond Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility in some of the international bond markets riskier sectors over the past year. However, on average, emerging markets and sovereign debt have generally outperformed bonds from many developed markets, largely due to the relative underlying fundamental strength of these sovereign entities and solid demand from investors seeking higher levels of income in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see more robust global economic growth, but record low short-term interest rates in many developed markets such as the U.S., improving corporate balance sheets, and investors global search for income could continue to support prices of higher yielding sovereign and corporate bonds, especially if todays economic concerns prove to be overstated.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global investment universe, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by David Leduc, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus International Bond Funds Class A shares produced a total return of 12.11%, Class C shares returned 11.26% and Class I shares returned 12.44%. 1 In comparison, the funds benchmark, the Barclays Capital Global Aggregate Bond ex-U.S. (Unhedged) Index (the Index) produced a total return of 6.20% for the same period. 2 Despite bouts of market volatility, global bonds generally gained value as long-term interest rates fell in a subpar global economic recovery. In addition, the U.S. dollar depreciated relative to many other currencies, boosting returns for U.S. residents.The fund produced higher returns than its benchmark, primarily due to the success of our interest-rate and currency strategies. The Funds Investment Approach The fund seeks to maximize total return through capital appreciation and income.To pursue its goal, the fund normally invests at least 80% of its assets in fixed-income securities, and at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. Generally, the fund seeks to maintain investment-grade average credit quality. We focus on identifying undervalued government bond markets, currencies, sectors and securities.We look for fixed-income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics or innovative features. We use fundamental economic research and quantitative analysis to allocate assets among countries and currencies. We then focus on sectors and individual securities that appear to be relatively undervalued. Bond Markets Advanced in a Slow-Growth Economy Robust economic growth in the emerging markets helped support global manufacturing activity, fueling improved confidence among The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) businesses, consumers and investors early in the reporting period. However, investor sentiment in the developed markets deteriorated during the spring of 2010 due to a sovereign debt crisis in Europe, in which Greece found itself unable to finance a heavy debt load. In addition, inflation fears in China raised concerns that remedial efforts might derail a major engine of global growth. Fortunately, the effects of these concerns proved temporary, as strong corporate earnings, continued expansion in emerging markets and signs of gradual economic stabilization in developed markets sparked market rallies later in the reporting period. In addition, the U.S. dollar depreciated in advance of a second round of quantitative easing by the U.S. Federal Reserve Board, helping to boost the value of foreign securities for U.S. residents. Duration and Currency Strategies Boosted Funds Results The fund achieved strong relative performance early in the reporting period from its currency strategy, as an overweighted position in the U.S. dollar and underweighted exposure to the euro helped the fund avoid a weakening euro when concerns intensified regarding the sovereign debt of Greece and other members of the European Union. In addition, except for a tactical investment in Spanish debt later in the reporting period, the fund held no sovereign bonds from Greece, Ireland, Portugal or other European nations at the epicenter of the sovereign debt crisis. By the end of the summer, we had shifted the funds currency exposure to overweighted positions in the local currencies of certain emerging markets, including South Korea, Singapore and Mexico. These positions bolstered fund performance when the U.S. dollar subsequently depreciated. The fund also benefited from its duration management strategy, which established a relatively long duration in the emerging markets and a shorter-than-average duration in developed markets.This positioning enabled the fund to capture more fully the positive effects of declining long-term interest rates in the emerging markets over much of the reporting period. However, the strategy later became less effective when new policy initiatives from developed-markets central banks sparked a sharp decline in longer-term interest rates in industrialized nations.We successfully employed interest-rate futures and swaps to set the funds duration positions. 4 Finding Opportunities in a Global Marketplace We expect the subpar global economic recovery to persist, with generally sluggish growth and low inflation in developed markets and more robust expansion in emerging markets.Although central banks are likely to maintain their accommodative monetary policies, fiscal policies have become more restrictive as national governments, particularly in Europe, have adopted austerity budgets to reduce debt. In our judgment, longer-term interest rates in developed markets could decline somewhat further, but the bulk of bond yield declines are probably behind us.Therefore, the fund recently adopted a neutral duration posture. However, we expect additional devaluation of the U.S. dollar, especially against Asian emerging-markets currencies, and we have maintained the funds overweighted exposure to emerging market currencies and rates. Finally, we have reduced the funds overweighted exposure to high yield and investment-grade corporate bonds as we do not find their valuations to be as attractive as they were earlier in the reporting period. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2011, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: FACTSET  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate ex-U.S. (Unhedged) Bond Index provides a broad-based measure of the global investment-grade fixed income markets. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus International Bond Fund Class A shares, Class C shares and Class I shares and the Barclays Capital Global Aggregate Ex-U.S. Index (unhedged)  Source: Barclays Capital Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus International Bond Fund on 12/30/05 (inception date) to a $10,000 investment made in the Barclays Capital Global Aggregate Ex-U.S. Index (unhedged) (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests 80% of its assets primarily in fixed-income securities.The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Barclays Index is designed to measure the performance of global investment-grade, fixed-rate debt markets, excluding the United States, hedged into U.S. dollars. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (4.5%) 12/30/05 % % without sales charge 12/30/05 % % Class C shares with applicable redemption charge  12/30/05 % % without redemption 12/30/05 % % Class I shares 12/30/05 % % Barclays Capital Global Aggregate Ex-U.S. Index (unhedged)  12/31/05 % % Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on the fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. For comparative purposes, the value of the Index as of 12/31/05 is used as the beginning value on 12/30/05. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Bond Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.71 $ 9.60 $ 4.28 Ending value (after expenses) $ 1,096.60 $ 1,092.60 $ 1,098.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.50 $ 9.25 $ 4.13 Ending value (after expenses) $ 1,019.76 $ 1,016.03 $ 1,021.12  Expenses are equal to the funds annualized expense ratio of 1.08% for Class A, 1.82% for Class C and .81% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Coupon Maturity Principal Bonds and Notes96.0% Rate (%) Date Amount ($) Value ($) Argentina1.0% Republic of Argentina, Sr. Unscd. Notes, Ser. 1 8.75 6/2/17 7,850,000 Australia1.3% Australian Government, Sr. Unscd. Bonds, Ser. 124 AUD 5.75 5/15/21 1,030,000 a 1,050,594 Queensland Treasury, Govt Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 9,770,000 a 9,800,510 Belgium.1% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 260,000 b 367,466 Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 125,000 a 294,087 Brazil2.0% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 22,500,000 a 12,561,849 Vale Overseas, Gtd. Notes 4.63 9/15/20 3,600,000 3,745,094 Canada3.9% Bombardier, Sr. Notes 7.75 3/15/20 2,465,000 b 2,748,475 Canadian Government, Bonds CAD 4.00 6/1/16 12,835,000 a 13,829,558 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 6,975,000 a 10,948,267 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 280,000 331,374 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 2,610,000 3,339,234 Chile.5% Republic of Chile, Notes CLP 5.50 8/5/20 1,718,000,000 a The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Egypt1.7% Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/15/11 80,800,000 a,c Foreign Governmental.1% European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 a France2.9% Crown Euro Holdings, Sr. Notes EUR 7.13 8/15/18 950,000 a,b 1,388,328 Electricite De France, Sr. Unscd. Notes EUR 5.00 5/30/14 650,000 a 995,724 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 510,000 a 798,819 Government of France, Bonds EUR 4.75 4/25/35 10,995,000 a 18,759,782 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 995,000 a 1,637,850 Germany8.5% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 1,300,000 a 1,891,057 BMW Finance, Gtd. Notes EUR 5.25 2/4/11 350,000 a 491,426 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 355,000 a 545,787 Bundesrepublik Deutschland, Bonds, Ser. 09 EUR 3.25 1/4/20 12,550,000 a 18,591,813 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.25 7/4/18 18,970,000 a 30,031,974 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.75 7/4/40 2,590,000 a 4,801,574 Daimler International Finance, Gtd. Notes EUR 5.88 9/8/11 350,000 a 503,666 Daimler International Finance, Gtd. Notes, Ser. 6 EUR 6.88 6/10/11 345,000 a 494,543 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 580,000 a 874,105 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 620,000 a 997,017 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Germany (continued) Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 440,000 a,b 648,748 Heidelbergcement Finance, Gtd. Bonds EUR 7.50 4/3/20 1,350,000 a 1,944,704 Heidelbergcement Finance, Gtd. Notes EUR 8.50 10/31/19 3,845,000 a 5,860,268 KFW, Govt Gtd. Notes JPY 2.05 2/16/26 3,000,000 a 40,108 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 550,000 a 952,978 Hong Kong.5% Asian Development Bank, Sr. Unscd. Notes, Ser. HK CNY 2.85 10/21/20 25,000,000 a,d Indonesia1.7% Indonesia Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 7,000,000,000 a,e 920,614 Indonesia Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 10,000,000,000 a,e 1,315,163 Indonesia Government, Sr. Unscd. Bonds, Ser. FR36 IDR 11.50 9/15/19 12,500,000,000 a,e 1,772,786 Indonesia Government, Sr. Unscd. Bonds, Ser. FR23 IDR 11.00 12/15/12 79,025,000,000 a 9,727,842 Ireland1.8% Irish Government, Notes EUR 5.00 10/18/20 11,865,000 a Italy5.5% Enel Finance International, Gtd. Notes 5.70 1/15/13 1,345,000 b 1,458,277 Enel Finance International, Gtd. Notes 5.13 10/7/19 1,950,000 b 2,116,485 Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.50 6/1/14 2,425,000 a 3,485,109 Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.75 8/1/15 7,950,000 a 11,538,106 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Italy (continued) Italy Buoni Poliennali Del Tesoro, Bonds EUR 4.25 3/1/20 13,220,000 a 19,065,198 Italy Buoni Poliennali Del Tesoro, Bonds EUR 5.00 9/1/40 2,960,000 a 4,282,716 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 2,100,000 2,536,332 Jamaica.1% Digicel, Sr. Notes 8.25 9/1/17 1,100,000 b Japan12.8% Development Bank of Japan, Govt Gtd. Notes JPY 1.05 6/20/23 34,000,000 a 409,264 Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 24,000,000 a 313,701 Japan Finance Organization for Municipalities, Govt Gtd. Notes JPY 1.35 11/26/13 11,000,000 a 141,390 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 2,659,300,000 a 35,790,668 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 3,319,850,000 a 39,472,179 Japan Government, Sr. Unscd. Bonds, Ser. 303 JPY 1.40 9/20/19 1,863,350,000 a 24,281,717 Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 210,000,000 a 2,559,686 Kazakhstan.2% Kazakhstan Temir Zholy, Gtd. Notes 6.38 10/6/20 1,600,000 b,f Luxembourg.2% Arcelormittal, Sr. Unscd. Notes 3.75 8/5/15 1,800,000 Malaysia.6% Malaysian Government, Sr. Unscd. Bonds, Ser. 0409 MYR 3.74 2/27/15 15,250,000 a 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Mexico1.9% America Movil Sab de CV, Gtd. Notes 5.00 3/30/20 1,755,000 1,926,967 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 83,660,000 a 7,578,046 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 50,930,000 a 5,553,713 Netherlands1.8% Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 900,000 a 1,382,725 Netherlands Government, Bonds EUR 4.00 7/15/18 2,095,000 a 3,227,887 Netherlands Government, Bonds EUR 4.00 1/15/37 5,300,000 a 8,518,137 Storm, Ser. 2005, Cl. A EUR 1.04 5/26/47 1,052,975 a,e 1,445,950 Norway.3% DnB NOR Boligkreditt, Covered Bonds EUR 3.38 1/20/17 1,950,000 a Philippines.2% Republic of Philippines, Sr. Unscd. Notes PHP 4.95 1/15/21 56,000,000 a Poland1.4% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 32,255,000 a South Korea.0% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 100,000 a Spain7.2% BBVA Senior Finance, Bank Gtd. Notes EUR 3.88 8/6/15 2,600,000 a,f 3,664,784 Santander International, Bank Gtd. Notes EUR 3.50 3/10/15 2,650,000 a 3,710,070 Spanish Government, Bonds EUR 5.40 7/30/11 21,745,000 a 31,262,088 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Spain (continued) Spanish Government, Bonds EUR 4.40 1/31/15 11,395,000 a 16,804,885 Telefonica Emisiones, Gtd. Notes EUR 5.43 2/3/14 1,750,000 a 2,629,976 Sri Lanka.4% Republic of Sri Lanka, Sr. Unscd. Notes 6.25 10/4/20 2,825,000 b,f Sweden1.8% Stadshypotek, Covered Bonds EUR 3.00 10/1/14 3,675,000 a 5,272,095 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 23,770,000 a 3,944,977 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 550,000 a 84,425 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 34,300,000 a 5,265,079 Switzerland.4% Holcim Capital, Gtd. Notes 6.88 9/29/39 290,000 b 304,385 Holcim US Finance, Gtd. Notes 6.00 12/30/19 2,920,000 b 3,179,477 Ukraine.3% Ukraine Government, Bonds 7.75 9/23/20 2,845,000 b United Kingdom11.9% Arkle Master Issuer, Ser. 2010-2A, Cl. 2A EUR 2.29 5/17/60 2,600,000 a,b,e 3,618,700 Arkle Master Issuer, Ser. 2006-2A, Cl. 3A1 0.46 2/17/52 4,050,000 b,e 4,036,088 Arran Residential Mortgages Funding, Ser. 2006-1A, Cl. A2B 0.36 4/12/56 5,143,583 b,e 5,105,109 Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 345,000 a 521,981 FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 3,400,000 a 4,939,415 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United Kingdom (continued) Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.37 7/15/21 3,610,000 e 3,579,459 Lloyds TSB Bank, Sr. Unscd. Notes EUR 6.38 6/17/16 2,405,000 a 3,739,799 National Grid, Sr. Unscd. Notes 6.30 8/1/16 260,000 308,769 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 1,315,000 a 1,999,913 Nationwide Building Society, Covered Notes EUR 2.88 9/14/15 2,105,000 a 2,906,716 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 4,750,000 f 5,008,087 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/15 1,745,000 a 2,424,170 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 1,385,000 a 2,073,332 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 11,310,000 a 18,482,267 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 6,105,000 a 10,108,770 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 7,465,000 a 12,171,522 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 8,265,000 a 14,822,967 United States23.0% AES, Sr. Unscd. Notes 7.75 10/15/15 2,055,000 2,260,500 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 1,925,000 1,946,766 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 2,800,000 3,114,924 Aramark, Gtd. Notes 8.50 2/1/15 3,000,000 3,165,000 Autozone, Sr. Unscd. Notes 5.75 1/15/15 1,090,000 1,239,925 Ball, Gtd. Notes 7.38 9/1/19 1,665,000 1,864,800 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Bank of America, Sr. Unscd. Notes 4.90 5/1/13 575,000 607,358 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 4,175,000 4,337,278 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 375,000 e 411,228 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.51 4/12/38 1,535,000 e 1,714,291 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 4,785,000 e 5,269,791 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 950,000 a 1,390,544 CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 2,405,000 b 2,567,338 Celanese US Holdings, Gtd. Notes 6.63 10/15/18 465,000 b 495,225 Chesapeake Energy, Gtd. Bonds EUR 6.25 1/15/17 2,138,000 a 3,070,996 Chrysler Financial Auto Securitization, Ser. 2010-A, Cl. D 3.52 8/8/16 2,900,000 2,914,408 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 1,375,000 e 1,478,762 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 115,000 124,775 Clear Channel Worldwide, Gtd. Notes, Ser. B 9.25 12/15/17 2,210,000 2,425,475 CMS Energy, Sr. Unscd. Notes 4.25 9/30/15 1,435,000 1,470,671 Consol Energy, Gtd. Notes 8.00 4/1/17 1,965,000 b 2,161,500 Consol Energy, Gtd. Notes 8.25 4/1/20 1,110,000 b 1,243,200 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 1,654,000 1,852,480 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) CVS Pass-Through Trust, Pass Thru Certificates 6.04 12/10/28 2,322,604 2,448,689 Davita, Gtd. Notes 6.38 11/1/18 2,005,000 2,055,125 Denbury Resources, Gtd. Notes 7.50 12/15/15 420,000 437,850 Discovery Communications, Gtd. Notes 5.05 6/1/20 1,515,000 1,671,566 Dish DBS, Gtd. Notes 7.75 5/31/15 1,050,000 1,148,438 Dish DBS, Gtd. Notes 7.13 2/1/16 700,000 745,500 Dish DBS, Gtd. Notes 7.88 9/1/19 470,000 517,588 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,730,000 2,225,455 Dow Chemical, Sr. Unscd. Notes 5.90 2/15/15 525,000 592,160 El Paso, Sr. Unscd. Notes 7.00 6/15/17 2,530,000 2,770,446 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 225,000 267,935 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 1,920,000 2,036,367 EQT, Sr. Unscd. Notes 8.13 6/1/19 505,000 622,342 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 2,075,000 2,323,969 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 4,236,000 4,798,011 Frontier Communications, Sr. Unscd. Notes 8.25 4/15/17 3,000,000 3,435,000 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 295,000 b 309,381 Georgia-Pacific, Gtd. Notes 7.13 1/15/17 528,000 b 570,240 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 71,209 72,171 Goldman Sachs Group, Sr. Notes 6.00 6/15/20 5,400,000 6,012,203 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 3,085,000 f 3,547,750 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.43 11/20/56 4,309,127 b,e 4,243,219 HCA, Sr. Scd. Notes 7.88 2/15/20 1,790,000 1,991,375 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 370,000 b 405,150 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 800,000 901,000 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 1,850,427 e 1,955,893 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. A2 5.63 12/5/27 4,135,000 b 4,669,721 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 6.13 4/1/14 2,400,000 a 3,699,743 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 320,000 384,473 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 2,250,000 a 3,569,542 Lamar Media, Gtd. Notes 6.63 8/15/15 2,247,000 2,317,219 Lamar Media, Gtd. Notes 7.88 4/15/18 890,000 954,525 Lear, Gtd. Notes 8.13 3/15/20 2,330,000 f 2,603,775 Lear, Gtd. Bonds 7.88 3/15/18 520,000 568,100 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 2,440,000 a,b 3,480,911 Masco, Sr. Unscd. Bonds 7.13 3/15/20 3,090,000 3,249,011 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Merrill Lynch & Co., Sr. Unscd. Notes EUR 4.88 5/30/14 1,950,000 a 2,779,892 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 99,549 101,956 MGM Resorts International, Sr. Scd. Notes 11.13 11/15/17 1,920,000 2,217,600 Morgan Stanley, Sr. Unscd. Notes 5.50 7/24/20 5,125,000 5,343,622 Morgan Stanley, Sr. Unscd. Notes, Ser. G EUR 5.50 10/2/17 1,750,000 a 2,546,991 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 1,325,000 b 1,440,539 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 2,485,000 2,665,163 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 695,000 747,125 News America, Gtd. Notes 6.15 3/1/37 900,000 950,341 News America, Gtd. Notes 6.90 3/1/19 200,000 248,656 NRG Energy, Gtd. Notes 7.38 1/15/17 2,420,000 2,528,900 Peabody Energy, Gtd. Notes 7.38 11/1/16 1,620,000 1,842,750 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 3,035,000 3,376,438 Philip Morris International, Sr. Unscd. Notes 4.50 3/26/20 650,000 710,640 PNC Funding, Bank Gtd. Notes 3.63 2/8/15 1,380,000 1,462,024 Range Resources, Gtd. Notes 6.75 8/1/20 1,150,000 1,239,125 Range Resources, Gtd. Notes 7.50 10/1/17 960,000 1,030,800 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 805,000 1,058,727 Regency Centers, Gtd. Notes 4.80 4/15/21 2,250,000 2,271,371 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 2,150,000 a,b 3,142,006 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 3,050,000 3,067,137 Simon Property Group. Sr. Unscd. Notes 4.38 3/1/21 3,675,000 3,773,159 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 3,575,000 3,726,938 Vornado, Ser. 2010-VN0, Cl. A2FX 4.00 9/13/28 5,600,000 b 5,680,342 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 865,000 b 880,361 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 1,455,000 b 1,486,101 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 43,024 44,189 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C21, Cl. A4 5.20 10/15/44 1,000,000 e 1,105,685 Wells Fargo & Co., Sr. Unscd. Notes, Ser. I 3.75 10/1/14 1,755,000 1,879,026 Windstream, Gtd. Notes 7.88 11/1/17 1,730,000 1,898,675 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 510,000 a 733,871 Wrigley WM JR, Sr. Scd. Notes 3.70 6/30/14 2,595,000 b 2,714,238 Total Bonds and Notes (cost $719,877,952) 20 Principal Short -Term Investments1.8% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 12/16/10 (cost $14,337,301) 14,340,000 g Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, February 2011 @ 3.63 21,500,000 h 1,620,362 Japanese Yen, November 2010 @ 89.83 14,000,000 h 14 Japanese Yen, November 2010 @ 88.35 14,000,000 h 5,894 Japanese Yen, November 2010 @ 89.65 14,000,000 h 6,244 Japanese Yen, August 2011 @ 90 7,100,000 h 76,538 Japanese Yen, August 2011 @ 90 14,000,000 h 142,296 Norwegian Krone, November 2010 @ 6.26 14,000,000 h 21,000 Swiss Franc, November 2010 @ 1.08 14,000,000 h 7,070 Total Options (cost $1,574,804) Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,119,000) 7,119,000 i The Fund 21 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,278,517) 18,278,517 i Total Investments (cost $761,187,574) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso CNYChina Renminbi EGPEgyptian Pound EUREuro GBPBritish Pound IDRIndonesian Rupiah JPYJapaneseYen MXNMexican New Peso MYRMalaysian Ringgit PHPPhilippines Peso PLN Polish Zloty SEKSwedish Krona b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, these securities had a market value of $69,139,154 or 8.6% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees.At October 31, 2010, the value of this security amounted to $3,755,172 or .5% of net assets. e Variable rate securityinterest rate subject to periodic change. f Security, or portion thereof, on loan.At October 31,2010, the market value of the funds securities on loan was $17,572,989 and the market value of the collateral held by the fund was $18,278,517. g Held by a broker as collateral for open financial futures positions. h Non-income producing security. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Non-US Government 54.4 Cash & Equivalents 3.2 Corporate-Investment Grade 15.0 US Government 1.8 Securitized 14.6 Options Purchased .2 Corporate-High Yield 12.0  Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Short Australian 3 Year Notes 521 (52,568,725 ) December 2010 135,238 U.S. Treasury 2 Year Notes 385 (84,693,986 ) December 2010 (357,414 ) U.S. Treasury 10 Year Notes 217 (27,403,031 ) December 2010 117,218 Financial Futures Long Canadian 10 Year Bond 43 5,329,572 December 2010 (20,659 ) Euro-Bobl 149 24,810,867 December 2010 41,154 Euro-Bond 87 15,648,109 December 2010 (159,039 ) Japanese 10 Year Bonds 21 37,370,449 December 2010 282,459 Long Gilt 76 15,022,689 December 2010 (49,357 ) U.S. Treasury 30 Year Bonds 17 2,225,938 December 2010 (29,791 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN October 31, 2010 Face Amount Covered by Contracts ($) Value ($) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 (Premiums received $322,500) 21,500,000 a ) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $17,572,989)Note 1(c): Unaffiliated issuers 735,790,057 791,055,239 Affiliated issuers 25,397,517 25,397,517 Cash 2,650,340 Cash denominated in foreign currencies 2,215,322 2,250,233 Dividends and interest receivable 10,361,020 Receivable for shares of Beneficial Interest subscribed 4,379,649 Receivable for investment securities sold 3,189,032 Unrealized appreciation on swap contractsNote 4 1,392,090 Unrealized appreciation on forward foreign currency exchange contractsNote 4 1,247,189 Prepaid expenses 19,454 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 673,258 Liability for securities on loanNote 1(c) 18,278,517 Unrealized depreciation on swap contractsNote 4 9,349,606 Payable for investment securities purchased 3,942,349 Payable for shares of Beneficial Interest redeemed 1,593,229 Unrealized depreciation on forward foreign currency exchange contractsNote 4 617,371 Swaps premiums received 349,087 Payable for futures variation marginNote 4 10,831 Outstanding options written, at value (premiums received $322,500)See Statement of Options WrittenNote 4 192 Interest payableNote 2 70 Accrued expenses 156,191 Net Assets ($) Composition of Net Assets ($): Paid-in capital 727,826,326 Accumulated undistributed investment incomenet 2,893,492 Accumulated net realized gain (loss) on investments 27,638,633 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($40,191) net unrealized (depreciation) on financial futures] 48,612,611 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 374,362,807 103,905,504 328,702,751 Shares Outstanding 21,251,800 5,998,729 18,572,469 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Interest 25,263,373 Dividends; Affiliated issuers 20,485 Income from securities lendingNote 1(c) 7,687 Total Income Expenses: Management feeNote 3(a) 3,668,155 Shareholder servicing costsNote 3(d) 1,536,648 Distribution feesNote 3(c) 618,178 Custodian feesNote 3(d) 465,263 Registration fees 124,459 Professional fees 60,716 Prospectus and shareholders reports 55,589 Trustees fees and expensesNote 3(b) 42,233 Loan commitment feesNote 2 1,988 Interest expenseNote 2 644 Miscellaneous 73,262 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (2,062,438 ) Net realized gain (loss) on options transactions (1,670,306 ) Net realized gain (loss) on financial futures 710,136 Net realized gain (loss) on swap transactions 2,226,227 Net realized gain (loss) on forward foreign currency exchange contracts 21,279,602 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 46,210,357 Net unrealized appreciation (depreciation) on options transactions 634,897 Net unrealized appreciation (depreciation) on financial futures 79,723 Net unrealized appreciation (depreciation) on swap transactions (7,991,500 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 1,753,443 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 18,644,410 3,086,310 Net realized gain (loss) on investments 20,483,221 8,595,024 Net unrealized appreciation (depreciation) on investments 40,686,920 10,203,869 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (5,286,575 ) (2,047,014 ) Class C Shares (1,187,558 ) (423,548 ) Class I Shares (4,199,092 ) (278,715 ) Net realized gain on investments: Class A Shares (2,902,893 )  Class C Shares (812,274 )  Class I Shares (2,131,729 )  Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 322,578,042 168,091,052 Class C Shares 70,979,651 40,133,739 Class I Shares 256,451,399 123,138,495 Dividends reinvested: Class A Shares 7,551,988 1,766,695 Class C Shares 1,314,172 257,662 Class I Shares 4,192,549 137,776 Cost of shares redeemed: Class A Shares (171,617,175 ) (33,022,800 ) Class C Shares (24,060,750 ) (3,420,507 ) Class I Shares (84,601,612 ) (3,985,595 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 360,888,368 48,655,925 End of Period Undistributed (distributions in excess of) investment incomenet 2,893,492 (250,364 ) 26 Year Ended October 31, 2010 2009 Capital Share Transactions: Class A Shares sold 19,935,676 10,837,689 Shares issued for dividends reinvested 472,790 125,830 Shares redeemed (10,631,279 ) (2,297,542 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,438,452 2,628,042 Shares issued for dividends reinvested 83,319 18,481 Shares redeemed (1,509,697 ) (233,238 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 15,788,921 7,689,518 Shares issued for dividends reinvested 261,640 9,489 Shares redeemed (5,235,986 ) (249,511 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 16.25 13.20 13.77 13.05 12.50 Investment Operations: Investment incomenet b .50 .46 .45 .35 .24 Net realized and unrealized gain (loss) on investments 1.42 3.30 (.28 ) .92 .45 Total from Investment Operations 1.92 3.76 .17 1.27 .69 Distributions: Dividends from investment incomenet (.35 ) (.71 ) (.39 ) (.52 ) (.14 ) Dividends from net realized gain on investments (.20 )  (.35 ) (.03 )  Total Distributions (.55 ) (.71 ) (.74 ) (.55 ) (.14 ) Net asset value, end of period 17.62 16.25 13.20 13.77 13.05 Total Return (%) c 12.11 29.42 1.21 10.06 5.58 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 1.25 1.47 3.33 4.98 e,f Ratio of net expenses to average net assets 1.09 1.08 1.10 1.09 1.01 e Ratio of net investment income to average net assets 3.06 3.27 3.22 2.69 2.29 e Portfolio Turnover Rate 153.71 159.32 g g g d Net Assets, end of period ($ x 1,000) 374,363 186,456 37,076 3,429 2,294 a From December 30, 2005 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class A was 4.91%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. See notes to financial statements. 28 Year Ended October 31, Class C Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 16.05 13.08 13.70 13.02 12.50 Investment Operations: Investment incomenet b .37 .36 .34 .25 .16 Net realized and unrealized gain (loss) on investments 1.39 3.26 (.28 ) .92 .45 Total from Investment Operations 1.76 3.62 .06 1.17 .61 Distributions: Dividends from investment incomenet (.29 ) (.65 ) (.33 ) (.46 ) (.09 ) Dividends from net realized gain on investments (.20 )  (.35 ) (.03 )  Total Distributions (.49 ) (.65 ) (.68 ) (.49 ) (.09 ) Net asset value, end of period 17.32 16.05 13.08 13.70 13.02 Total Return (%) c 11.26 28.50 .40 9.25 4.88 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.84 1.96 2.28 4.09 5.72 e,f Ratio of net expenses to average net assets 1.84 1.82 1.85 1.84 1.76 e Ratio of net investment income to average net assets 2.31 2.58 2.45 1.93 1.53 e Portfolio Turnover Rate 153.71 159.32 g g g d Net Assets, end of period ($ x 1,000) 103,906 47,923 7,500 2,734 2,211 a From December 30, 2005 (commencement of operations) to october 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class C was 5.64%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2010 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 16.31 13.23 13.79 13.06 12.50 Investment Operations: Investment incomenet c .54 .41 .48 .38 .27 Net realized and unrealized gain (loss) on investments 1.42 3.40 (.27 ) .92 .45 Total from Investment Operations 1.96 3.81 .21 1.30 .72 Distributions: Dividends from investment incomenet (.37 ) (.73 ) (.42 ) (.54 ) (.16 ) Dividends from net realized gain on investments (.20 )  (.35 ) (.03 )  Total Distributions (.57 ) (.73 ) (.77 ) (.57 ) (.16 ) Net asset value, end of period 17.70 16.31 13.23 13.79 13.06 Total Return (%) 12.44 29.79 1.47 10.30 5.80 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 .89 1.22 3.09 4.74 e,f Ratio of net expenses to average net assets .82 .83 .85 .84 .76 e Ratio of net investment income to average net assets 3.30 3.23 3.49 2.93 2.53 e Portfolio Turnover Rate 153.71 159.32 g g g d Net Assets, end of period ($ x 1,000) 328,703 126,509 4,080 1,393 1,158 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From December 30, 2005 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f The funds expense ratio net of earnings credits for Class I was 4.67%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus International Bond Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering seven series, including the fund. The funds investment objective is to seek maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered 32 when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  7,928,311  Commercial Mortgage-Backed  45,453,066  Corporate Bonds   242,603,724  Foreign Government  477,407,007  Mutual Funds 25,397,517   Residential Mortgage-Backed  1,445,950  U.S. Treasury  14,337,763  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   1,247,189  Futures  576,069   Swaps   1,392,090  Options Purchased 259,056 1,620,362  34 Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (617,371 )  ) Futures  (616,260 )   ) Swaps   (9,349,606 )  ) Options Written  (192 )  )  See Statement of Investments for country and industry classification. Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010,The Bank of New York Mellon earned $4,139 from lending portfolio securities, pursuant to the securities lending agreement. 36 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 13,446,000 442,497,000 448,824,000 7,119,000 .9 Dreyfus Institutional Cash Advantage Fund 9,017,634 66,601,278 57,340,395 18,278,517 2.3 Total 509,098,278 506,164,395 (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On October 29, 2010, the Board of Trustees declared a cash dividend of $.131, $.100 and $.142 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on November 1, 2010 (ex-dividend date), to shareholders of record as of the close of business on October 29, 2010. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $27,743,213, undistributed capital gains $8,144,767 and unrealized appreciation $43,256,756. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $14,775,435 and $2,749,277 and long-term capital gains $1,744,686 and $0, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for pay-downs gains and losses, foreign currency transactions, the treatment of 38 swap periodic payments and consent fees, the fund decreased accumulated undistributed investment income-net by $4,827,329 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010, was approximately $32,100 with a related weighted average annualized interest rate of 2.01%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager and the Trust, theTrust has agreed to pay the Manager a management fee computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. The Manager has contractually agreed to waive receipt of its fees and/or assume certain expenses of the fund, until March 1, 2011, so that annual direct fund operating expenses (excluding taxes, brokerage fees, Rule 12b-1 distribution plan fees, shareholder services plan fees, interest expense, commitment fees on borrowings and extraordinary expenses) do not exceed an annual rate of .85% of the value of the funds average daily net assets. During the period ending October 31, 2010, there was no expense reimbursement pursuant to the undertaking. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) (b) Prior to January 1, 2010, each Board members received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Board members who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Board members who is not an interested person of theTrust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee, (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund.The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required 40 to be paid by the Trust directly to the non-interested Board members, that would be applied to offset a portion of the management fee payable by certain other series of theTrust to the Manager, are in fact paid directly by the Manager to the non-interested Board members. During the period ended October 31, 2010, the Distributor retained $103,792 from commissions earned on sales of the funds Class A shares and $58,466 from CDSCs on redemptions of the funds Class C shares. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class C shares were charged $618,178, pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.These services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A and Class C shares were charged $736,087 and $206,059, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not interested persons of theTrust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $125,180 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $43,494 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $465,263 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $6,114 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $405,659, Rule 12b-1 distribution plan fees $65,283, shareholder services plan fees $100,623, custodian fees $80,303, chief compliance officer fees $2,248 and transfer agency per account fees $19,142. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, 42 financial futures, options transactions and swap transactions, during the period ended October 31, 2010, amounted to $1,281,670,552 and $892,339,002, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 2,863,948 Interest rate risk (9,966,058 ) Foreign exchange risk 1,506,245 Foreign exchange risk 7 (617,371 ) Credit risk 4 724,573 Credit risk  Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Outstanding options purchased, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on swap contracts. 5 Unrealized depreciation on swap contracts. 6 Unrealized appreciation on forward foreign currency exchange contracts. 7 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 8 Options 9 Contracts 10 Swaps 11 Total Interest rate 710,136 89,174  689,663 Foreign exchange  (1,759,480 ) 21,279,602  Credit    1,536,564 Total ) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 12 Options 13 Contracts 14 Swaps 15 Total Interest rate 79,723 1,628,145  (8,894,534 ) ) Foreign exchange  (993,248 ) 1,753,443  Credit    903,034 Total ) ) Statement of Operations location: 8 Net realized gain (loss) on financial futures. 9 Net realized gain (loss) on options transactions. 10 Net realized gain (loss) on forward foreign currency exchange contracts. 11 Net realized gain (loss) on swap transactions. 12 Net unrealized appreciation (depreciation) on financial futures. 13 Net unrealized appreciation (depreciation) on options transactions. 14 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 15 Net unrealized appreciation (depreciation) on swap transactions. The following summarizes the average market value and percentage of average net assets of derivatives outstanding during the period ended October 31, 2010: Average Market Value ($) Average Net Assets (%) Interest rate futures contracts 145,133,156 23.74 Interest rate options contracts 1,719,390 .28 Foreign currency options contracts 369,926 .06 Forward contracts 354,833,860 58.04 The following summarizes the average notional value and percentage of average net assets of swap contracts outstanding during the period ended October 31, 2010: Average Notional Value ($) Average Net Assets (%) Interest rate swap contracts 96,725,759 15.82 Credit default swap contracts 28,875,020 4.72 44 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment.The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (called) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended October 31, 2010: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding October 31, 2009 9,508,000 630,380 Contracts written 36,360,000 1,293,973 Contracts terminated: Contracts closed 24,368,000 1,601,853 1,492,058 109,795 Contracts outstanding October 31, 2010 46 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 11/30/2010 9,530,000 9,325,200 9,299,257 (25,943 ) British Pound, Expiring 11/30/2010 9,410,000 14,816,327 15,074,540 258,213 Canadian Dollar, Expiring 11/30/2010 5,460,000 5,324,751 5,349,500 24,749 Euro, Expiring 11/1/2010 2,796,187 3,891,733 3,891,755 22 Euro, Expiring 11/30/2010 50,820,000 70,970,130 70,704,973 (265,157 ) The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Japanese Yen, Expiring 11/30/2010 5,553,605,000 68,411,843 69,032,514 620,671 Japanese Yen, Expiring 11/30/2010 278,210,000 3,423,765 3,458,211 34,446 Malaysian Ringgit, Expiring 11/30/2010 111,520,000 35,737,863 35,764,835 26,972 Mexican New Peso, Expiring 11/30/2010 119,675,000 9,650,042 9,671,228 21,186 Norwegian Krone, Expiring 11/30/2010 38,110,000 6,518,095 6,496,400 (21,695 ) Norwegian Krone, Expiring 11/30/2010 54,445,000 9,312,568 9,280,936 (31,632 ) Polish Zloty, Expiring 11/30/2010 93,145,000 32,841,478 32,604,739 (236,739 ) South Korean Won, Expiring 11/30/2010 19,923,650,000 17,664,376 17,680,940 16,564 Singapore Dollar, Expiring 11/30/2010 20,330,000 15,687,273 15,716,306 29,033 Swedish Krona, Expiring 11/30/2010 115,350,000 17,284,654 17,252,083 (32,571 ) Sales: Proceeds ($) Brazilian Real, Expiring 11/30/2010 17,330,000 10,297,088 10,124,260 172,828 Canadian Dollar, Expiring 11/1/2010 514,066 503,754 504,036 (282 ) Euro, Expiring 11/1/2010 380,280 529,843 529,276 567 Euro, Expiring 11/30/2010 1,100,000 1,530,430 1,530,411 19 Indonesian Rupiah, Expiring 11/30/2010 67,543,980,000 7,561,176 7,519,257 41,919 48 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Japanese Yen, Expiring 11/1/2010 35,851,500 442,174 445,526 (3,352 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the coun-terparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty.The following summarizes open interest rate swaps entered into by the fund at October 31, 2010: Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 80,445,000 USD6 Month Libor Citibank (3.68 ) 5/5/2020 (8,840,141 ) 7,400,000 USD6 Month Goldman, Libor Sachs & Co. (2.54 ) 5/14/2014 (509,465 ) 1,800,000 EUR6 Month Goldman, Libor Sachs & Co. 3.79 6/12/2019 246,238 3,700,000 EUR1 Year Goldman, Libor Sachs & Co. 2.70 5/14/2014 184,019 1,340,000 GBP6 Month Libor JP Morgan 6.30 6/18/2011 114,115 14,200,000 JPY6 Month Yenibor JP Morgan 1.67 12/7/2017 13,621 33,000,000 JPY6 Month Yenibor JP Morgan 1.36 1/19/2012 5,953 50 Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 205,000,000 JPY6 Month Yenibor JP Morgan 1.13 2/16/2019 72,226 27,000,000 JPY6 Month Yenibor JP Morgan 2.08 7/28/2016 31,345 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agree- The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) ments are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities.The following summarizes open credit default swaps entered into by the fund at October 31, 2010: (Pay) Upfront Receive Implied Premiums Reference Notional Fixed Credit Market Received Unrealized Obligation Amount ($) 2 Rate (%) Spread (%) 3 Value ($) (Paid) ($) Appreciation ($) Sales Contracts: 1 Dow Jones CDX.NA.HY.15 Index 6/20/2015  3,750,000 a 5.00 4.89 375,486 349,087 724,573  Expiration Date Counterparty: a JP Morgan 1 If the fund is a seller of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the reference obligation or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as Defaulted indicates a credit event has occurred for the referenced entity. 52 GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties.All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. At October 31, 2010, the cost of investments for federal income tax purposes was $760,858,643; accordingly, accumulated net unrealized appreciation on investments was $55,594,113, consisting of $57,628,723 gross unrealized appreciation and $2,034,610 gross unrealized depreciation. The Fund 53 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders The Dreyfus/Laurel Funds Trust We have audited the accompanying statement of assets and liabilities of Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the Fund), including the statement of investments, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and from December 30, 2005 (commencement of operations) to October 31, 2006. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus International Bond Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and from December 30, 2005 (commencement of operations) to October 31, 2006, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 54 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund designates the maximum amount allowable but not less than $.0595 per share as a capital gain dividend paid on December 29, 2009 in accordance with Section 852(b)(3)(c) of the Internal Revenue Code. Also, the fund designates the maximum amount allowable but not less than $.1399 as a short-term capital gain dividend paid on December 29, 2009 in accordance with Sections 871(k)(2) and 881(e) of the Internal Revenue Code.Also, the fund elects to provide each shareholder with their portion of the funds income sourced from foreign countries. The fund designates the maximum amount allowable but not less than $19,662,934 as income sourced from foreign countries for the fiscal year ended October 31, 2010 in accordance with Section 853(c)(2) of the Internal Revenue Code.The fund also designates the maximum amount allowable but not less than 34.80% as interest-related dividends in accordance with Sections 871(k) (1) and 881(e) of the Internal Revenue Code.Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign sourced income for the 2010 calendar year with Form 1099-DIV which will be mailed by early 2011. The Fund 55 BOARD MEMBERS INFORMATION (Unaudited) 56 The Fund 57 58 The Fund 59 60 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $67,115 in 2009 and $67,115 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $8,600 in 2009 and $8,600 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,430 in 2009 and $4,520 in 2010. These services consisted of review or preparation of U.S. federal, state, local and excise tax returns. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2009 and $0 in 2010. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
